ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
 Response to Amendment
The amendments made to claims 1, 2, 6, 20, and 25-27, the cancellation of claims 28 and 29, and the addition of new claims 30 and 31 in the response filed 7/26/21 is acknowledged.
Claims 1-27, 30, and 31 are pending in the application, with claims 10, 11, 16-19, and 21 being previously withdrawn. 
However, the following changes are made to the status of the claims:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 1/7/22.


Claim 1 (Currently Amended by Examiner): A knee brace comprising: 
a support module comprising a first body, a second body, and a hinge movably coupling the first body to the second body, the hinge comprising: 
a pin on one of the first and second bodies,
a receptacle defined by the other of the first and second bodies, the receptacle being configured to receive the pin therein, wherein the pin is rotatable and translatable within the receptacle, and
a strut comprising a body including a first pin at one end and a second pin at another end opposite the one end, the first pin of the strut being received within a notch formed in the pin of the one of the first and second bodies, and the second pin of the strut being received within the other of the first and second bodies, [[and]] 
wherein at least part of the body of the strut is received within a first curved notch formed in the pin of the one of the first and second bodies; and
a fastener configured to releasably attach the knee brace to a leg,
wherein one of the first and second bodies is configured to couple with a first portion of the leg via the fastener, and the other of the first and second bodies is configured to couple with a second portion of the leg via the fastener, the first and second portions of the leg being separated by a knee joint of the leg.
Claim 6 (Currently Amended by Examiner): The knee brace of claim 1, wherein the support module is a first support module configured to contact a lateral side of the leg, the knee brace further comprising a second support module configured to contact a medial side of the leg, the second support module comprising a first body of the second support module, a second body of the second support module, and a hinge movably coupling the first body of the second 
a pin on one of the first and second bodies of the second support module,
a receptacle defined by the other of the first and second bodies of the second support module, the receptacle being configured to receive the pin of the second support module therein, wherein the pin of the second support module is rotatable and translatable within the receptacle of the second support module, and
a strut comprising a body including a first pin at one end and a second pin at another end opposite the one end, the first pin of the strut of the second support module being received within a notch formed in the pin of the one of the first and second bodies of the second support module, and the second pin of the strut of the second support module being received within the other of the first and second bodies of the second support module, [[and]]
wherein at least part of the body of the strut of the hinge of the second support module is received within a curved notch formed in the pin of the one of the first and second bodies of the second support module.
Claim 8 (Currently Amended by Examiner): The knee brace of claim 7, wherein, when the hinge of the first support module is transitioned from the first configuration to the second configuration, the pin [[on]]of one of the first and second support modules is moved within the receptacle of the one of the first and second support modules by a first distance, and the pin [[on]]of the other of the first and second support modules is moved within the receptacle of the other of the first and second support modules by a second distance, the first distance being different from the second distance.
Claim 10 (Currently Cancelled by Examiner)
Claim 11 (Currently Cancelled by Examiner)
Claim 15 (Currently Amended by Examiner): The knee brace of claim 14, wherein at least some of the plurality of tiles are configured to be moved relative to each other in a first direction and configured to resist movement relative to each other in a second direction that is different from the first direction.
Claim 16 (Currently Cancelled by Examiner)
Claim 17 (Currently Rejoined by Examiner)
Claim 18 (Currently Cancelled by Examiner)
Claim 19 (Currently Cancelled by Examiner)
Claim 20 (Currently Cancelled by Examiner)
Claim 21 (Currently Cancelled by Examiner)
Claim 22 (Currently Cancelled by Examiner)
Claim 23 (Currently Cancelled by Examiner)
Claim 25 (Currently Amended by Examiner): The knee brace of claim 1, wherein the  second pin of the strut is received with another notch in the other of the first and second bodies.
Claim 27 (Currently Cancelled by Examiner)
Claim 31 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 1-9, 12-15, 17, 24-26, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a knee brace comprising: a support module comprising a first body, a second body, and a hinge movably coupling the first body to the second body, the hinge comprising: a pin on one of the first and second bodies, a receptacle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.